DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 06/30/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to U.S. Provisional Application No. 63/046,683, filed on 06/30/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claims 1, 16, and 20 each recite the limitation of “determining a similarity metric between the topics and the service providers,” respectfully. The present application specification fails to provide written description to reasonably convey possession of the above limitations at the time of the effective filing date. For example, “a similarity metric” as currently recited and as described in the present application specification merely recites “specialization system may calculate similarity metric between topics and service providers using ML platform,” however, the present application specification is silent as to how the “similarity metric” is calculated outside of the mere association with a ML platform without any calculation steps or algorithm of any kind to reasonably convey the metric (See Application Specification at [00125]). Accordingly, claims 1-20 are rejected for failing to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE: Claim 1:
“normalizing the one or more codes associate with condition 
“the tuned threshold” in line 17. There is insufficient antecedent basis for this limitation in the claim. Line 16 recites “tuning threshold on the similarity metric.” It is unclear as to whether “the tuned threshold” is the same limitation as the “tuning threshold” or whether line 16 performs a step of tuning a threshold, and thus creating a “tuned threshold”. 
RE: Claim 2:
“the historical information of use of the plurality of service providers” in line 3. There is insufficient antecedent basis for this limitation in the claim.  
RE: Claim 4:
“the identified subset of treatment” in line 4. There is insufficient antecedent basis for this limitation in the claim.  
RE: Claim 7:
“the experiment requirement” in line 5. There is insufficient antecedent basis for this limitation in the claim.  
RE: Claim 8:
“the specialty” in line 3, “the procedures associated with a specialty,” in line 3-4, and “the procedures associated with a condition presented in the query,” in lines 4-5 There is insufficient antecedent basis for these limitations in the claim. 
RE: Claim 9: 
“the specialty” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
The limitations of “a machine learning model” in lines 3-4 is rejected as being indefinite, as it is unclear whether this limitation of “a machine learning model” is the same as the limitation of “a machine learning model” recited previously in dependent claim 9, line 3, or the same or different as the limitation of “a machine learning model” as recited in independent claim 1, line 13. 
RE: Claim 10:
“the third-party database” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
RE: Claim 11:
“the threshold” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
RE: Claim 12:
“the threshold” in line 1. There is insufficient antecedent basis for this limitation in the claim. 
RE: Claim 13:
“the precision rate” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
RE: Claim 15:
The limitation of “a machine learning model” in line 6, is rejected as being indefinite, as it is unclear whether this limitation of “a machine learning model” is the same or different as the limitation of “a machine learning model” as recited in independent claim 1, line 13. 
RE: Claim 16:
“normalizing the one or more codes associate with condition of the identified conditions” (emphasis added for clarity), in line 8, is rejected as being indefinite because it is unclear as to whether “a condition” or “each condition” of the identified conditions is normalized.
“the tuned threshold” in line 15. There is insufficient antecedent basis for this limitation in the claim. Line 14 recites “tuning threshold on the similarity metric.” It is unclear as to whether “the tuned threshold” is the same limitation as the “tuning threshold” or whether line 16 performs a step of tuning a threshold, and thus creating a “tuned threshold”. 
RE: Claim 17:
“the historical information of use of the plurality of service providers” in line 2. There is insufficient antecedent basis for this limitation in the claim.  
RE: Claim 20:
“normalizing the one or more codes associate with condition of the identified conditions” (emphasis added for clarity), in line 10, is rejected as being indefinite because it is unclear as to whether “a condition” or “each condition” of the identified conditions is normalized.
“the tuned threshold” in line 17. There is insufficient antecedent basis for this limitation in the claim. Line 16 recites “tuning threshold on the similarity metric.” It is unclear as to whether “the tuned threshold” is the same limitation as the “tuning threshold” or whether line 16 performs a step of tuning a threshold, and thus creating a “tuned threshold”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.
Claims 1-15 are drawn to a system for collecting, analyzing, and generating healthcare data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites identifying conditions searched in a service provider search system; determining codes associated with the identified conditions, […]; determining procedures provided by service providers available through the service provider search system, […]; normalizing the one or more codes associated with condition of the identified conditions; selecting a subset of codes of the determined codes, […]; translate the selected subset of codes to topics; determining a similarity metric between the topics and the service providers, wherein service providers are those whose procedures are associated with code; tuning threshold on the similarity metric; and providing, using the tuned threshold, an output of a service provider based on a query by a user utilizing the service provider search system.
The limitations of collecting, analyzing, and generating healthcare data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium including instructions that are executable by one or more processors,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a non-transitory computer readable medium including instructions that are executable by one or more processors,” and “a machine learning model,” language, collecting identified conditions searched, analyzing codes associated with the conditions, analyzing procedures provided by service providers, analyzing the codes to normalize the codes, select a subset of codes, and translate the subset of codes to topics, and to analyze the topics and service providers with a similarity metric and tuning threshold to generate an output of a service provider based on a query in the context of this claim encompasses the user manually collecting, analyzing, and generating healthcare data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a non-transitory computer readable medium including instructions that are executable by one or more processors,” and “a machine learning model,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a non-transitory computer readable medium including instructions that are executable by one or more processors,” and “a machine learning model,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a non-transitory computer readable medium and a processor, and a machine learning model as they relate to a general purpose computer components  to automate the process and predict responses (Application Specification [0032], [00114])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-15 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the 
Claims 16-19 are drawn to a method for collecting, analyzing, and generating healthcare data, which is within the four statutory categories (i.e. method). 
Independent Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites identifying conditions searched in a service provider search system; determining codes associated with the identified conditions, […]; determining procedures provided by service providers available through the service provider search system, […]; normalizing the one or more codes associated with condition of the identified conditions; selecting a subset of codes of the determined codes, […]; translate the selected subset of codes to topics; determining a similarity metric between the topics and the service providers, wherein service providers are those whose procedures are associated with code; tuning threshold on the similarity metric; and providing, using the tuned threshold, an output of a service provider based on a query by a user utilizing the service provider search system.
The limitations of collecting, analyzing, and generating healthcare data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a machine learning model,” language, collecting identified conditions searched, analyzing codes associated with the conditions, analyzing procedures provided by service providers, analyzing the codes to normalize the codes, select a subset of codes, and translate the subset of codes to topics, and to analyze the topics and service providers with a similarity metric and tuning threshold to generate an output of a service provider based on a query in the context of this claim encompasses the user manually collecting, analyzing, and generating healthcare data. If a claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a machine learning model,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a machine learning model as they relate to a general purpose computer components to automate the process and predict responses (Application Specification [0032])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a machine learning model,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a non-transitory computer readable medium and a processor, and a machine learning model as they relate to a general purpose computer components  to automate the process and predict responses (Application Specification [0032], [00114])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 17-19 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional 
Claim 20 is drawn to a system for collecting, analyzing, and generating healthcare data, which is within the four statutory categories (i.e. machine). 
Independent Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 recites identifying conditions searched in a service provider search system; determining codes associated with the identified conditions, […]; determining procedures provided by service providers available through the service provider search system, […]; normalizing the one or more codes associated with condition of the identified conditions; selecting a subset of codes of the determined codes, […]; translate the selected subset of codes to topics; determining a similarity metric between the topics and the service providers, wherein service providers are those whose procedures are associated with code; tuning threshold on the similarity metric; and providing, using the tuned threshold, an output of a service provider based on a query by a user utilizing the service provider search system.
The limitations of collecting, analyzing, and generating healthcare data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more memory devices storing processor-executable instructions,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more memory devices storing processor-executable instructions,” and “a machine learning 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more memory devices storing processor-executable instructions,” and “a machine learning model,” to perform the collecting, analyzing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a memory and a processor, and a machine learning model as they relate to a general purpose computer components  to automate the process and predict responses (Application Specification [0032], [00114])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more memory devices storing processor-executable instructions,” and “a machine learning model,” to perform the collecting, See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0073943 A1 (hereinafter “Norris et al.”) in view of U.S. Patent Application Pub. No. 2017/0228517 A1 (hereinafter “Saliman et al.”). 
RE: Claim 1 
1. A non-transitory computer readable medium including instructions that are executable by one or more processors to cause a system to perform a method comprising: identifying conditions searched in a service provider search system ((Norris et al., [0045], [0054]) (a computer readable non-transitory medium; a user of a matching engine system may send a query to matching engine system for a recommendation of one or more physicians; the query may comprise a specific medical condition)); 
determining codes associated with the identified conditions, wherein each condition of the identified conditions is associated with one or more codes ((Norris et al., [0059]) (matching engine may receive from a physician or health-care provider one or more Current Procedural Terminology (CPT) codes each of which corresponds to a medical, surgical, or diagnostic service));
determining procedures provided by service providers available through the service provider search system, wherein each service provider of the services providers available through the service provider search system provides one or more procedures, wherein the procedures are associated with the determined codes ((Norris et al., [0059], [0077]) (matching engine may receive from a physician or health-care provider one or more Current Procedural Terminology (CPT) codes each of which corresponds to a medical, surgical, or diagnostic service; the matching engine system may consider the experience index of physicians in generating or ranking the set of physicians for recommendation to the user wherein the experience index may represent and account for the volume, severity, and variety of cases seen by the physician and may be localized to be evaluated against physicians within a condition group with the specialization based on diagnoses and procedure codes));
selecting a subset of codes of the determined codes, wherein the selection is based on the popularity of procedures associated with the codes ((Norris et al., [0070], [0088]) (the 
determining a similarity metric between the topics and the service providers, wherein service providers are those whose procedures are associated with code ((Norris et al., [0057]) (matching engine may also consider the location of the user and locations of the physicians, and the performance scores and experience indices for each physician relevant to the base concept and whether they are within the parameters defined by the administrator i.e. a similarity metric comparing a physician to a topic)); 
tuning threshold on the similarity metric ((Norris et al., [0093]) (matching-engine system may use a threshold performance score or experience index for referred physicians with respect to a referring physician)); and 
providing, using the tuned threshold, an output of a service provider based on a query by a user utilizing the service provider search system ((Norris et al., [0094]) (if the performance scores for patients referred to a provider remain above a threshold, matching engine may keep recommending the provider for users looking for physicians to treat a condition e.g. migraines). 
Saliman et al. teaches the claimed: 
normalizing the one or more codes associated with condition of the identified conditions 
utilizing a machine learning model to translate the selected subset of codes to topics ((Saliman et al., [0108]) (in instances where the received codes are not standard or recognized codes, they may be translated into a recognized code, using machine learning  i.e. translating codes to topics)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the normalizing of codes and machine learning translation of codes associated with conditions and procedures as taught by Saliman et al. within the method and system for matching medical providers and patients utilizing diagnostic and procedure codes as taught by Norris et al. with the motivation of providing universal outcome measures for the effectiveness of a physician’s treatment of a patient to curb the increased costs and increased mortality in US healthcare (Saliman et al., [0003]). 
RE: Claim 2 Norris et al. and Saliman et al. teach the claimed:
2. The non-transitory computer readable medium of claim 1, wherein identifying conditions further comprises: processing the historical information of use of the plurality of service providers ((Norris et al., [0031], [0056]) (the experience engine may receive data about healthcare provider experience e.g. from public records, surveys, healthcare providers, rating sites, insurance companies, government agencies, patients etc.)). 
RE: Claim 3 Norris et al. and Saliman et al. teach the claimed:
3. The non-transitory computer readable medium of claim 1, wherein selecting the subset of codes further comprises: selecting the code for the service providers with more probability to treat than average probability of a set of similar service providers ((Norris et al., [0031], [0074]) (calculate an estimated performance rating for an episode of care compared to a peer group of healthcare providers)). 
RE: Claim 4 
4. The non-transitory computer readable medium of claim 1, wherein selecting the subset of codes further comprises: identifying a subset of procedures that have most impact on outcome; and selecting the codes associated with the identified subset of treatment.  
RE: Claim 5 Norris et al. and Saliman et al. teach the claimed:
5. The non-transitory computer readable medium of claim 1, wherein determining procedures provided by service providers further comprises: determining volume of each treatment of the procedures provided by each service provider of the one or more service providers ((Norris et al., [0077]) (an experience index may also account for relative case volume, case severity, and variety seen by the physician)).
RE: Claim 6 Norris et al. and Saliman et al. teach the claimed:
6. The non-transitory computer readable medium of claim 1, wherein the machine learning model is a topical model ((Saliman et al., [0108]) (manually entering treatments may not include a treatment and/or diagnostic code, such that the scheduling and/or billing information may then be analyzed to determine which, if any, treatment and/or diagnostic codes are appropriate by performing machine learning i.e. a topical machine learning modeling technique that is capable of scanning documents, detecting a word or phrase pattern within them, and outputting a characterization into a topic/code)). 
RE: Claim 7 Norris et al. and Saliman et al. teach the claimed:
7. The non-transitory computer readable medium of claim 1, wherein determining a similarity metric between the topics and the service providers available through the service provider search system further comprises: 52Customer No. 22,852 Attorney Docket No.: 12891.0022-00000 determining expertise requirement of the user of the service provider search system, wherein the experiment requirement is based on service provider usage history of the user; and determining a service provider with expertise level matching the expertise requirement ((Norris et al., [0077]) (an experience index may also 
RE: Claim 8 Norris et al. and Saliman et al. teach the claimed:
8. The non-transitory computer readable medium of claim 1, wherein the instructions that are executable by one or more processors to cause the system to further perform: determining the specialty of the service providers; and selecting the service provider with specialties matching the query, wherein the procedures associated with a specialty match the procedures associated with a condition presented in the query ((Norris et al., [0077], [0086]) (an experience index may be localized to a specialization within a specialty class and within a condition group within the specialization based on diagnoses and procedure codes; one or more physicians or health-care providers may be recommended to a user-submitting a search query)).   
RE: Claim 9 Norris et al. and Saliman et al. teach the claimed:
9. The non-transitory computer readable medium of claim 1, wherein determining the specialty of service providers further comprises: executing a machine learning model for each specialty, wherein a machine learning model is input the encounters of the service providers with the users of the service provider search system ((Saliman et al., [0108]) (manually entering treatments, i.e. input of an encounter of the service providers, may not include a treatment and/or diagnostic code, such that the scheduling and/or billing information may then be analyzed to determine which, if any, treatment and/or diagnostic codes are appropriate by performing machine learning)). 
RE: Claim 10 
10. The non-transitory computer readable medium of claim 9, wherein the instructions that are executable by one or more processors to cause the system to further perform: assigning default specialty labels for the service providers provided by the third-party database ((Norris et al., [0031]) (the experience engine may receive data about healthcare provider experience from public records, surveys, ratings sites, governmental agencies i.e. third party databases)). 
RE: Claim 11 Norris et al. and Saliman et al. teach the claimed:
11. The non-transitory computer readable medium of claim 1, wherein tuning the threshold on the similarity metric further comprises: improving recall rate of similar set of service providers for similar set of user queries ((Norris et al., [0096]) (the referral score may be based on the experience index of the second physicians compared to a threshold experience index, wherein the threshold experience index may be the average experience index of other physicians referred to by  the first physician; the threshold may be the average experience index of other physicians referred to by the first physician’s peer group for similar conditions or treatments i.e. tuning the threshold to similarity within a peer-group as opposed to a wider net of other physicians)).
RE: Claim 12 Norris et al. and Saliman et al. teach the claimed:
12. The non-transitory computer readable medium of claim 1, wherein tuning the threshold on the similarity metric further comprises: improving precision rate of same set of service providers for similar set of user queries ((Norris et al., [0096]) (the threshold referral score may be specified by an administrator or another user of the matching system, or may be determined by the matching-engine system i.e. the threshold may be tuned for a user preferred rate)).  
RE: Claim 13 
13. The non-transitory computer readable medium of claim 1, wherein improving the precision rate of the same set of service providers includes maintaining the same order of the service providers ((Norris et al., [0094], [0096]) (If the performance scores for patients referred to Dr. Sattler remain above a threshold, matching-engine system 160 may keep recommending Dr. Grant for users looking for physicians to treat migraines i.e. maintaining the same order of the service providers maintained a score above a threshold; the threshold referral score may be specified by an administrator or another user of the matching system, or may be determined by the matching-engine system i.e. the threshold may be tuned for a user preferred rate)).  
RE: Claim 14 Norris et al. and Saliman et al. teach the claimed:
14. The non-transitory computer readable medium of claim 1, wherein the instructions that are executable by one or more processors to cause the system to further perform: receiving queries for specific services ((Norris et al., [0086]) (a user may specially searched for “ACL repair” or other treatment types and may be presented as related searches or categories)). 
RE: Claim 16 Norris et al. teaches the claimed: 
16. A method performed by a system for determining the expertise of service providers to match with users utilizing a service provider search system, the method comprising: identifying conditions searched in a service provider search system ((Norris et al., [0054]) (a user of a matching engine system may send a query to matching engine system for a recommendation of one or more physicians; the query may comprise a specific medical condition)); 
determining codes associated with the identified conditions, wherein each condition of the identified conditions is associated with one or more codes ((Norris et al., [0059]) (matching engine may receive from a physician or health-care provider one or more Current 
determining procedures provided by service providers available through the service provider search system, wherein the procedures are associated with the determined codes ((Norris et al., [0059], [0077]) (matching engine may receive from a physician or health-care provider one or more Current Procedural Terminology (CPT) codes each of which corresponds to a medical, surgical, or diagnostic service; the matching engine system may consider the experience index of physicians in generating or ranking the set of physicians for recommendation to the user wherein the experience index may represent and account for the volume, severity, and variety of cases seen by the physician and may be localized to be evaluated against physicians within a condition group with the specialization based on diagnoses and procedure codes));
selecting a subset of codes of the determined codes, wherein the selection is based on the popularity of procedures associated with the codes ((Norris et al., [0070], [0088]) (the performance engine considers one or more sub-concept groups which may be associated with a base concept where the relationships between each base concept and sub concepts may be stored on a data store of matching engine system; sort by the number of procedures performed by each physician));
determining a similarity metric between the topics and the service providers, wherein service providers are those whose procedures are associated with code 
tuning threshold on the similarity metric ((Norris et al., [0093]) (matching-engine system may use a threshold performance score or experience index for referred physicians with respect to a referring physician)); and 
providing, using the tuned threshold, an output of a service provider based on a query by a user utilizing the service provider search system ((Norris et al., [0094]) (if the performance scores for patients referred to a provider remain above a threshold, matching engine may keep recommending the provider for users looking for physicians to treat a condition e.g. migraines). 
Saliman et al. teaches the claimed: 
normalizing the one or more codes associated with condition of the identified conditions ((Saliman et al., [0092]) (the treatment and/or diagnostic codes provided may be standardized codes such as CPT codes, and in some instances, the codes may not be standardized such that the codes may be translated into a standard code like a CPT code i.e. normalized)); 
utilizing a machine learning model to translate the selected subset of codes to topics ((Saliman et al., [0108]) (in instances where the received codes are not standard or recognized codes, they may be translated into a recognized code, using machine learning  i.e. translating codes to topics)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the normalizing of codes and machine learning translation of codes associated with conditions and procedures as taught by Saliman et al. within the method and system for matching medical providers and patients utilizing diagnostic and procedure codes as taught by Norris et al. with the motivation of providing universal outcome measures for the effectiveness of a physician’s treatment of a patient to curb the increased costs and increased mortality in US healthcare (Saliman et al., [0003]). 
RE: Claim 17 Norris et al. and Saliman et al. teach the claimed:
17. The method of claim 16, wherein identifying conditions further comprises: processing the historical information of use of the plurality of service providers ((Norris et al., [0031], [0056]) (the experience engine may receive data about healthcare provider experience e.g. from public records, surveys, healthcare providers, rating sites, insurance companies, government agencies, patients etc.)).
RE: Claim 18 Norris et al. and Saliman et al. teach the claimed:
18. The method of claim 16, wherein selecting the subset of codes further comprises: 55Customer No. 22,852 Attorney Docket No.: 12891.0022-00000 selecting the code for the service providers with more probability to treat than average probability of a set of similar service providers ((Norris et al., [0031], [0074]) (calculate an estimated performance rating for an episode of care compared to a peer group of healthcare providers)).
RE: Claim 19 Norris et al. and Saliman et al. teach the claimed:
19. The method of claim 16, determining procedures provided by service providers further comprises: determining volume of each treatment of the procedures provided by each service provider of the one or more service providers ((Norris et al., [0077]) (an experience index may also account for relative case volume, case severity, and variety seen by the physician)). 
RE: Claim 20 Norris et al. teaches the claimed: 
20. A specialization system comprising: one or more memory devices storing processor-executable instructions; and one or more processors configured to execute instructions to cause the specialization system to perform: identifying conditions searched in a service provider search system ((Norris et al., [0038], [0054]) (a processor, memory, storage, an input/output interface; a user of a matching engine system may send a query to matching 
determining codes associated with the identified conditions, wherein each condition of the identified conditions is associated with one or more codes ((Norris et al., [0059]) (matching engine may receive from a physician or health-care provider one or more Current Procedural Terminology (CPT) codes each of which corresponds to a medical, surgical, or diagnostic service));
determining procedures provided by service providers available through the service provider search system, wherein the procedures are associated with the determined codes ((Norris et al., [0059], [0077]) (matching engine may receive from a physician or health-care provider one or more Current Procedural Terminology (CPT) codes each of which corresponds to a medical, surgical, or diagnostic service; the matching engine system may consider the experience index of physicians in generating or ranking the set of physicians for recommendation to the user wherein the experience index may represent and account for the volume, severity, and variety of cases seen by the physician and may be localized to be evaluated against physicians within a condition group with the specialization based on diagnoses and procedure codes));
selecting a subset of codes of the determined codes, wherein the selection is based on the popularity of procedures associated with the codes 
determining a similarity metric between the topics and the service providers, wherein service providers are those whose procedures are associated with code ((Norris et al., [0057]) (matching engine may also consider the location of the user and locations of the physicians, and the performance scores and experience indices for each physician relevant to the base concept and whether they are within the parameters defined by the administrator i.e. a similarity metric comparing a physician to a topic)); Attorney Docket No.: 12891.0022-00000 
tuning threshold on the similarity metric ((Norris et al., [0093]) (matching-engine system may use a threshold performance score or experience index for referred physicians with respect to a referring physician)); and 
providing, using the tuned threshold, an output of a service provider based on a query by a user utilizing the service provider search system ((Norris et al., [0094]) (if the performance scores for patients referred to a provider remain above a threshold, matching engine may keep recommending the provider for users looking for physicians to treat a condition e.g. migraines). 
Saliman et al. teaches the claimed: 
normalizing the one or more codes associated with condition of the identified conditions ((Saliman et al., [0092]) (the treatment and/or diagnostic codes provided may be standardized codes such as CPT codes, and in some instances, the codes may not be standardized such that the codes may be translated into a standard code like a CPT code i.e. normalized)); 
utilizing a machine learning model to translate the selected subset of codes to topics ((Saliman et al., [0108]) (in instances where the received codes are not standard or recognized codes, they may be translated into a recognized code, using machine learning  i.e. translating codes to topics)). 
. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2015/0073943 A1 (hereinafter “Norris et al.”) in view of U.S. Patent Application Pub. No. 2017/0228517 A1 (hereinafter “Saliman et al.”), and further in view of U.S. Patent Application Pub. No. 2019/0043617 A1 (hereinafter “Eastman”).
RE: Claim 15 Norris et al. and Saliman et al. teach the claimed:
15. The non-transitory computer readable medium of claim 1 wherein the instructions that are executable by one or more processors to cause the system to further perform: processing historic data from past; determining procedures performed by a service provider to handle a condition; generating a binary label for each condition based on the procedures ((Norris et al., [0094]) (performance scores below the threshold performance score, matching-engine system may filter out that referring physician from a set of recommended physicians for users requesting treatment in the same base concept or specialization as the unnecessary referrals i.e. filtering out physicians below a threshold creates a binary yes/no whether to recommend a physician for handling a condition of a base concept)).
Norris et al. and Saliman et al. fail to explicitly teach, but Eastman et al. teaches the claimed:
building a machine learning model; and outputting probability of a service provider can handle a condition ((Eastman et al., [0036], [0039], [0040]) (utilizing enumerated codes, it may be determined that a physician’s practice profile involves treatment of a disease and so 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the utilization of machine learning to evaluate codes of conditions used in a physician’s practice to generate a physician’s practice profile and employ the artificial intelligence to learn the likelihood that as physician will consume a recommended course related to the condition  as taught by Eastman within the method and system for matching medical providers and patients utilizing diagnostic and procedure codes as taught by Norris et al. and the normalizing of codes and machine learning translation of codes associated with conditions and procedures as taught by Saliman et al. with the motivation of improving the process of how recommendation systems establish the nexus between the codes and programs (Eastman [0082]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2017/0185723 A1 teaches machine learning for creating a quantifiable assessment of quality and a ranking number measuring a provider’s quality of healthcare services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626